DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/20121 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1 and 12 recite providing a base fruit wine in step (a). Base fruit wine is further enriched with black garlic and baked onion in step (b). Then the combination of step (b) is mixed with tomato and onion powder to obtain concentrate of step (c). The step (d) further recites mixing the concentrate of step (c) with “the fruit base wine”. However, the fruit base wine is already a part of concentrate. Claims 1 and 12 do not recite using only a part of wine base provided in step (a) to produce concentrate. It is not clear if step (d) refers to diluting of concentrate with the fruit wine base of step (a) or there is some other interpretation.
Claims 1 and 12 recite the limitation of “the baked onion is dried onion prepared by baking”. These phrase reads on “the baked onion is dried onion” and the “baked onion prepared by baking”. Hence, claims 1 and 12 fail to conform with current U.S. practice. 
Claims 1 and 12 recite the limitation of “allowing fresh garlic to naturally react at a temperature of 45-90 °C and a relative humidity of 50-95% for 30-90 days”. It is not clear how exactly garlic is “allowed” to react. It is not clear who is allowing garlic to react. It appears that the actual method step is heat treatment of garlic at a temperature of 45-90 °C and a relative humidity of 50-95% for 30-90 days.
Claim 1 recites the limitation of “providing a base fruit wine comprising an alcohol content of 12-15 g/100 mL”. Claim 2 recites the limitation of “wherein the base fruit wine comprises an alcohol concentration of 12-15 g/100 mL”. The recitation of alcohol concentration of fruit wine base in claim 2 is redundant.

The method for preparing the fruit wine of claim 1, wherein the tomato clear juice powder is prepared by the steps of: crushing, pectin enzymatic hydrolysis, filtration, moderate heat treatment (concentration), and drying, and wherein the tomato clear juice powder comprises an Amadori Compounds content of 10 g/kg or higher.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
-- what is being subjected to crushing;
-- what is being subjected to enzymatic hydrolysis;
-- what is being subjected to filtration;
-- what is being subjected to moderate heat treatment (concentration);
-- what is being subjected to drying.
Claim 8 recites that claim 1 further comprises the steps of adding black garlic and adding baked onion to presumably base fruit wine and further processing the mixture. Claim 1 recites “leaching” black garlic and baked onion. It is not clear if the method steps as recited in claim 8 further limit the method steps of claim 1 or are additional to the steps as recited in claim 1.
It is further noted that both claims 1, 8 and 12-13 recite the limitations of “20-100 mg/100 mL the Amadori Compounds”, and “30-50 mg/100 mL total flavonoids and/or 100-250 mg/100 mL proanthocyanidins”. Hence, these limitations in claims 8 and 13 are redundant.
Claim 9 recites the following:
The method for preparing the fruit wine of claim 1, wherein after mixing the fruit wine with the fruit wine base, the method further comprises removing insoluble ingredients by fine filtration.
The step of “mixing the fruit wine with the fruit wine base” is not recites in claim 1. It is further noted that the “fruit wine” is a final product obtained from the “fruit wine base”. As recited 
Further in regard to claim 9, it is not clear what is subjected to “fine filtration”.
The recitation of “the fruit wine is beneficial to cardiovascular system health” in claim 10 is redundant.
In regard to claim 12, it is noted that recitation of “pulverizing to 60 meshes” is not clear.
The recitation of baked onion being present is also not clear. It is not clear if the presence of onion refers to concentration or any other interpretation.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 101085970A) in view of Zhang (CN 102994345), Cao et al (CN 104531484 A), Geng et al (CN 104087462 A) and Mower e al (US 20090110789 A1).
In regard to claims 10-11, Feng et al discloses:
NOVELTY - Preparation of fermented onion wine comprising onion juice (in weight %) (10-30), dry red wine (60-80), medlar juice (2-8) and licorice juice (2-6), involves obtaining juice from blanched onion, performing fermentation under low temperature in presence of medlar and licorice juice, adding proportionate amount of dry red wine, sterilizing the obtained product by cross-flow filtration, and aseptically packing the fermented onion wine. 
USE - The method is useful for preparation of fermented onion wine (claimed) useful as health product for decreasing blood pressure, blood fat and blood sugar, for softening veins, for preventing cancer, for improving sleep and for increasing immunity. 


Hence, Feng et al discloses a method for preparing fruit wine by using a fruit wine and adding cooked onion to the wine composition. 
Feng et al discloses ‘[t]he purpose of the present invention is to overcome the shortcomings of the prior art, and to provide a microfermented onion wine processing technology. After juicing onions, low-temperature micro-fermentation, blending with dry red wine, using cross-flow filtration technology, aseptic filling (page 2 of the machine translation).
In regard to the onion cooking step, Feng et al discloses:
Pick onions, remove unqualified raw materials such as moldy diseases and insect pests, wash with water, cut off the top and roots, slice, crush, blanching, squeeze juice, get onion juice for use;
The blanching temperature is 80-90 ° C and the time is 3-5 minutes; blanching can kill enzymes on the one hand and reduce the strong irritating odor of onions on the other hand (page 3 of the machine translation).
In regard to the alcohol content of the wine, Feng et al discloses:
Mix the prepared micro-fermented onion juice with dry red wine, the alcohol content is 8% ～ 14% (V / V) (page 3 of the machine translation).
Feng et al further discloses:
The onion wine of the present invention also contains wolfberry and licorice;
Wash the wolfberry, add 4-8 times of purified water, extract twice at 80-100 ° C, 40-60 minutes each time,
combine the extracts, and filter to obtain wolfberry juice;
Wash the licorice, add 4-8 times of purified water, leaching twice at 80-100 ° C, 40-60min each time, combine the extracts and filter to obtain licorice juice;
Add wolfberry juice and licorice juice to onion juice, add yeast micro-fermentation, temperature <15 ° C, time 2-7 days, alcohol level ≤0.5% (V / V);

In the present invention, the onion juice can be mixed with dry red wine after micro-fermentation, and then add medlar juice and licorice juice, or add medlar and licorice mixed juice (page 4 of the machine translation)..
Hence, Feng et al discloses mixing base wine with additional amount of the lower alcohol wolfberry wine as recited. Hence, Feng et al meets the limitation of “finally mixing with a fruit wine base with a lower alcohol concentration”.
Feng is silent as to the presence of garlic in the wine composition.
In regard to the recitation of the wine that comprises garlic and onion, Zhang (CN 102994345) discloses “[t]raditional Chinese medicinal liquor useful for e.g. promoting blood circulation, nourishing kidney and liver and calming nerves, contains pollen, Chrysanthemum, safflower, garlic, onion, rhizoma ligustici wallichii and white wine” (Title). 
More specifically, Zhang discloses:An INDEPENDENT CLAIM is included for method for preparing the above-mentioned medicinal liquor, which involves peeling the onion, chopping peeled onions into small pieces, peeling garlic, slicing garlic, cleaning and washing remaining above-mentioned herbal raw materials, soaking washed herbal materials, chopped onion and sliced garlic into the wine white at 45 degrees C for 48-96 hours, filtering obtained solution, allowing sedimentation of obtained filtrate to occur for 48 hours, and filtering solution obtained after the sedimentation by activated carbon filter to obtain the medicinal liquor.
Traditional Chinese medicinal liquor comprises 0.5-1% pollen, 0.5-1% Chrysanthemum, 0.2-0.5% safflower, 0.5-1% garlic, 0.5-1% onion, 0.2-0.5% straight ladybell root, 0.2-0.5% Peucedanum root, 0.2-0.5% rhizoma ligustici wallichii, and white wine (remainder).
The medicinal liquor is useful for promoting blood circulation and production of body fluid, nourishing kidney and liver, strengthening tendons, spleen and bones, 
The medicinal liquor does not have any toxicity or side effects, as the liquor is prepared using pure Chinese medicinal herbs (Abstract). 
Therefore, wines containing both garlic and onion for various health benefits has been known in the art. One of ordinary skill in the art would have been motivated to modify Feng in view of Zhang and to further include garlic in to the wine composition containing onion in order to further improve health benefits of the onion containing wine. One of ordinary skill in the art would have been motivated to do so in order to promote blood circulation and production of body fluid, nourish kidney and liver, strengthen tendons, spleen and bones, regulate meridians, collaterals, Yang and Qi flow preferably regulate stagnated Qi flow to liver, provide diuretic effect/promoting urination, calm nerves, dispel wind, eliminate dampness, remove blood stasis and induce sedation of mind as suggested by Feng.
 Zhang is silent as to the heat-treatment of garlic used in the wine composition.
Cao et al discloses apple wine composition comprising heat-treated black garlic juice. More specifically, Cao et al discloses: NOVELTY - Garlic juice comprises 4-14 wt.% deionized water, 47-72 wt.% mixture of garlic extract, fermented apple juice and non-fermented apple juice, 0.5-1.5 wt.% vitamin C, 7-13 wt.% honey, 0.4-2 wt.% ginger juice and 3-5 wt.% sugar. 
DESCRIPTION - An INDEPENDENT CLAIM is included for preparation of the garlic extract comprising cutting garlic, adding water, stirring, heating at 80-85 degrees C for 48-72 hours, maintaining temperature for 72-120 hours, discharging, filtering to obtain garlic juice, adding chitosan, sugar and vinegar, filtering, clarifying, passing over film filter, concentrating at 45-75 degrees C and - 0.5-0.8 MPa (Abstract).
In regard to the preparation of garlic juice, Cao et al discloses:Preparation of garlic juice G:

2)The first stage is heated to 80-85 ° C for 48-72 hours, and the second stage is cooled to 75-80 ° C for 72-120 hours. The mixture is discharged from the bottom of the fermentation tank and filtered to obtain black garlic juice;
3)Add the obtained black garlic juice to the chitosan sweet and sour garlic solution to precipitate the suspension, and then concentrated by the membrane to obtain a pre-concentrated liquid;
and filter the suspension to obtain a clear garlic juice, which is then filtered through an ultrafiltration membrane (pages 3-4 of the machine translation).

In regard to the medicinal benefits of garlic, Cao et al discloses:
Background technique
Garlic is a medicinal and edible food, and has been selected as the "most of plant medicine." The National Cancer Research Center's 1990 research results showed that garlic has the highest anti-cancer ability among the 48 common anti-cancer foods. However, direct consumption of universal garlic, whether raw or cooked, cannot
fully exert the excellent effects of garlic. Moreover, excessive consumption of raw garlic every day can cause irritating damage to the mouth, throat, and gastrointestinal mucosa, trigger inflammation, and damage gastrointestinal and liver functions.
At present, how to make garlic's various beneficial ingredients fully absorbed by the human body has been listed as an important research topic by many scientific research institutions in the world. In the field of cancer prevention, garlic without spicy taste is believed to have no anti-cancer effect, but water-soluble sulfur-containing amino acid without spicy taste, S-allyl-cysteine, etc. Found to have a strong anti-cancer effect. That is to say, the theory that garlic without spicy taste has no effect is wrong. Recent foreign research has revealed that black garlic without spicy flavor has strong antioxidant, cancer prevention, physical strength, and anti-fatigue effects.
Fermented black garlic is carefully selected and naturally fermented for a long time. The fermented garlic not only removes the unpleasant odor, but also does not change the effective nutrients of garlic, but also makes the main active 
and the antioxidant capacity is more than 5 times. Regular consumption of black garlic can nourish qi and nourish essence, enhance immunity and other functions. The research results of the famous Japanese molecular cell biology expert and professor at Mie University, Takaguchi, show that black garlic has the highest antioxidant
capacity among more than 300 foods with antioxidant damage. The research results in Japan show that black garlic has the obvious effects of lowering blood pressure, blood fat, blood sugar, preventing blood clots, preventing cancer, lowering cholesterol, anti-aging and enhancing immunity (pages 1-2 of the machine translation).
Therefore, one of ordinary skill in the art would have been motivated to modify the combination of Feng et al and Zhang in view of Cao et al and to include heat-treated garlic in the wine composition for multiple health benefits as disclosed by Cao et al. One of ordinary skill in the art would have been motivated to do so in order to improve organoleptic properties of the wine beverage and to avoid the presence of undesired aroma and flavor.
Feng et al is silent as to the addition of the concentrated onion juice to the wine composition that already contains cooked onion and garlic extracts.
Geng et al discloses a healthcare grape wine that contains onion juice. Geng et al discloses:
The invention belongs to the technical field of healthcare foods and particularly relates to a healthcare grape wine and a production method thereof. The healthcare grape wine is prepared from the following raw materials in parts by weight: 1-25% of onion, 1-25% of allium macrostemon and 50-98% of grape wine. According to the invention, concentrated juices of onion and allium macrostemon which are used as active components are added in the formula of the grape wine, so that the healthcare effect of assisting in reducing blood fat and blood pressure can be achieved. The healthcare grape wine is simple in production process, low in production cost and remarkably better in blood fat and blood pressure regulating aspect as comparison with the traditional healthcare 

In regard to the addition of the concentrated onion juice to the wine composition Geng et al discloses:
The invention is a health-care wine and a production method thereof, which is obtained by adding onion concentrated juice and scallion concentrated juice to the wine in proportion and carrying out blending processing (pages 4 of the machine translation).
A method for producing health wine includes the following steps:
Step 1: Select the onion according to the above weight ratio, after selection, remove the outer dry skin, clean it, then add water to simmer 1 to 4 times, add 4 to 14 times the weight of the onion each time, combine the water decoction and concentrate To a relative density of 1.10 ～ 1.30 (50 ° C ～ 100 ° C thermal measurement), get onion juice concentrate and set aside;
Step 2: Select scallion according to the above weight ratio, select and remove impurities, wash and clean, then add water to decoction 1 to 4 times, add 4 to 14 times the weight of onion each time, combine the decoction and concentrate to Density is 1.10 ～ 1.30 (50 ° C ～ 100 ° C thermal measurement), scallion white concentrated juice is available, and set aside;
Step 3: Take the wine according to the above weight ratio, mix it with the onion concentrated juice and scallion concentrated juice prepared in Step 1 and Step 2, blend and mix; then fine filter, fill, sterilize, and package (pages 5 of the machine translation).

 Therefore, one of ordinary skill in the art would have been motivated to modify the combination of Feng et al, Zhang and Cao et al in view of Geng et al and to include concentrated onion juice in the wine composition for multiple health benefits as disclosed by 
Claims have been further amended to include the recitation of the tomato juice powder.
Mower et al discloses an antioxidant drink for dietary supplementation that includes tomato powder. More specifically, Mower e al discloses:
[0007] While prior antioxidant nutritional supplement products are known and are generally suitable for their limited purposes, they possess certain inherent deficiencies that detract from their overall utility in supplementing diets with antioxidants. For example, nutritional supplement drinks that contain single antioxidants have suffered from a lack of synergy that may result from using combinations of antioxidants. Further, nutritional supplement drinks that are formulated with purified antioxidant ingredients lack the benefits that may be derived from herbal sources. 
   [0008] In view of the foregoing, it will be appreciated that providing an antioxidant-containing nutritional supplement drink containing a wide spectrum of antioxidant sources from different classes of herbal ingredients would be a significant advancement in the art. 
[0009] An illustrative embodiment of the invention comprises a nutritional supplement drink comprising water, at least one antioxidant-containing herbal material selected from an orange fruit and vegetable group, and at least one antioxidant-containing herbal material selected from green, purple, or red fruit and vegetable groups. Illustrative members of the green fruit and vegetable group comprise lime powder, kiwi powder, green tea extract, white tea extract, coffee berry powder, broccoli powder, broccoli sprout extract, tomato powder, carrot powder, spinach powder, kale powder, Brussels sprout powder, onion extract, and mixtures thereof. 
 [0025] ... This illustrative vegetable concentrate contains broccoli powder, broccoli sprout extract, tomato powder, carrot powder, spinach powder, kale powder, Brussels sprout powder, and onion extract.
[0044] An embodiment of the present invention comprises 21.713 parts by weight of water, 0.010 parts by weight of lime powder, 0.3 parts by weight of kiwi powder, 0.001 to about 0.15 parts by weight of green tea extract, 0.005 parts by 
Therefore, one of ordinary skill in the art would have been motivated to modify the combination of Feng et al, Zhang and Cao et al, Geng et al in view of Mower et al and to include tomato powder along with onion concentrate in the wine composition for multiple health benefits as disclosed by Mower et al. One of ordinary skill in the art would have been motivated to do so in order to improve further increase antioxidant supplementation in the onion wine.

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further in regard to the concentrations of alcohol, so called “amadori compounds”, flavonoids and proanthocyanidins, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that concentrations of alcohol, so called “amadori compounds”, flavonoids and proanthocyanidin among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 
Further, regarding the concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments, see the response to the Final Office action mailed 10/15/2020, filed 02/15/2021, with respect to claims 1-3 and 6-9 have been fully considered and are persuasive. The rejection of claims  1-3 and 6-9 under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 101085970A) in view of Zhang (CN 102994345), Cao et al (CN 104531484 A), Geng et al (CN 104087462 A) and Mower e al (US 20090110789 A1) has been withdrawn.
However, claims 1-3, 6-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 101085970A) in view of Zhang (CN 102994345), Cao et al (CN 104531484 A), Geng et al (CN 104087462 A) and Mower e al (US 20090110789 A1). 
Applicant’s arguments are directed to the method steps. However, claims 10 is a product-by–process claim and claim 11 is a product claim. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further in regard to the concentrations of alcohol, so called “amadori compounds”, flavonoids and proanthocyanidins, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that concentrations of alcohol, so called “amadori compounds”, flavonoids and proanthocyanidin among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 1-3, 6-9 and 12-14 will be allowable upon the cancellation of claims 10 and 11 and corrections associated with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791